DETAILED ACTION
	Claims 1, 4-7, 9-16, 18, 20-22 and 24-27 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 4-6, 9-14, 18, 20-22 and 24-27) and species of SEQ ID NO: 1, NphT7(I147S, F217V), methanol as a monoalcohol and fatty acid ester chain length of C10 in the reply filed on 01/21/2021 is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2021.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.
Appropriate correction is required.


Claim Interpretation
	Independent claims 1 and 20 recite “wherein the recombinant cell is genetically engineered for reduced activity of a polypeptide with at least 80%, 85%, 90%, 95%, 98% or 100% sequence identity to an amino acid sequence set forth in SEQ ID NO: 1-3.”  The recitation of “an amino acid sequence” as set forth in SEQ ID NO: 1-3 is an indication of any sequence being a subsequence as set forth in one of SEQ ID NOS: 1-3.  That is, recitation of “an amino acid sequence” rather than “the amino acid sequence” indicates a non-specific, indefinite sequence as found in SEQ ID NOS: 1-3 which is any subsequence found within any of SEQ ID NOS: 1-3 wherein two amino acid residues is the minimum size of an amino acid sequence.  As far as it may be desired to recite at least 80% identity to the full-length of one of SEQ ID NOS: 1-3, the claims 1 and 20 may recite “at least 80% . . . sequence identity to the amino acid sequence set forth in one of SEQ ID NOS: 1-3” or “an amino acid sequence selected from group consisting of SEQ ID NOS: 1-3.”  It is noted that the polypeptide as recited in claims 1 and 20 is not required to have any particular function.  The specification does not describe that the polypeptide having reduced activity is responsible for the production of any fatty acid ester.  Rather, the specification describes the full-length of SEQ ID NOS: 1-3 as being a thioesterase and that a fatty acid ester is formed by the activity of an ester synthase.  Specification, paras. [0068], [0083] and [0177]-[0178]. 
	In contrast to independent claims 1 and 20, dependent claims 4-6 and 22 recite “the polypeptide with at least 80% . . . sequence identity to the amino acid sequence set forth in SEQ ID NO: 1-3.”  The broadest reasonable interpretation of this phrase is that the polypeptide has at least 80% identity to one of the full-length of SEQ ID NOS: 1-3.  However, since SEQ ID NOS: 1-3 are three separate sequences and not a single “the amino acid sequence,” claims 4, 5 and 22 should be corrected as set forth in the objection below.  “[T]he polypeptide” as recited directly in claims 4, 5 and 22 is considered to have antecedent basis in the “a polypeptide” recited in independent claims 1 and 20 while setting forth further structural and functional requirements of such polypeptide.
“The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’"  MPEP 2111.  “The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.”  MPEP 2111.
“Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms.”  MPEP 2111.01(I).
“The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.”  MPEP 2111.01(IV).

The specification, paras. [0056], [0076]-[0078] and [0081]-[0082], provides the following:
[0056]  The terms "variant" and "mutant" are used to describe a protein sequence that has 
been modified at one or more amino acids, compared to the wild type sequence of a particular protein. Mutations to the amino acid residues encoded by the wild-type genes are designated herein by the shorthand designation for the wild-type protein, followed in parentheses by a 3-, 4- or 5 character code consisting of a first letter designating the amino acid residue in the native enzyme, a 1-, 2- or 3-digit number indicating the position of that amino acid residue in the native enzyme, and a final letter designating the amino acid residue in that position in the mutated enzyme. The single-letter designations are IUPAC amino acid abbreviations as reported, for example, at Eur. J. Biochem. 138:9-37(1984). For example, the designation "Asch(V296A)" indicates that a valine (V) at amino acid residue position 296 in the wild type 3-ketoacyl-CoA synthase enzyme from Acinetobacter schindleri CIP 107287 (Asch enzyme) has been replaced with an alanine (A). The designation "Asch(V296X)" indicates that a 

[0076]      In some aspects, the heterologous 3-ketobutyryl-CoA synthase gene is a 
Streptomyces Sp CL 190 gene and/or a gene that encodes for an NphT7 enzyme that is at least 80%, at least 90%, at least 95%, at least 99% or 100% identical to SEQ ID NO: 14. 

[0077]      In some aspects, the recombinant cell includes at least one gene that encodes for a 
modified NphT7 enzyme as described in WO 2015/10103. The modified NphT7 enzyme comprises an amino acid sequence having at least 70% but less than 100% to SEQ ID NO: 14. The modified NphT7 enzyme may have, for example, one or more amino acid substitutions selected from the group consisting ofH100L, I147T, F217V, Y144L, V157F, G309S, G288S, a PDRP to HFLQ substitution for amino acid residues 86-89, I147F, I147M, I147Q, I147S, I147C, 1147E, I147N, I147W, I147D, I147R, I147P, I147L, V196G, I147G, I147H, I147K, I147V, I147A, I147Y, F217G, F217A, F217L, F217I, F217M, F217T, F217P, F217S, F217E, F217L, F217V, F217W, S323A and S323V, and any combination of any two or more thereof. 

[0078]      In some aspects, the modified NphT7 enzyme comprises at least one amino acid 
substitution selected from the group consisting of I147V, I147S, I147T, and at least one additional amino acid substitution selected from H100L, F217V, S323A and S323V. In some aspects, the modified NphT7 enzyme corresponds to SEQ ID NO: 15. In some aspects, the modified NphT7 enzyme comprises an I147V, I147S or I147T amino acid substitution and an S323A amino acid substitution (corresponding to SEQ ID NO: 15 in which amino acid 100 is H, amino acid 147 is V, S or T, amino acid 217 is F and amino acid 323 is A). In some aspects, the modified NphT7 enzyme comprises an H100L substitution, an I147V, I147S or I147T amino acid substitution, an F217V substitution and an S323A amino acid substitution (corresponding to SEQ ID NO: 16 in which amino acid residue 100 is L, amino acid residue 147 is V, S or T, amino acid residue 217 is V and amino acid residue 323 is A)

[0081] In some aspects, the 3-ketoacyl-CoA synthase gene is an Acinetobacter schindleri 
CIP 107287 gene (Designation: Asch) and/or a gene that encodes for a 3-ketoacyl-CoA synthase enzyme that is at least 80%, at least 90%, at least 95%, at least 99% or 100% identical to SEQ ID NO: 18.

[0082] In some aspects, the recombinant cell includes at least one gene that encodes for a modified Asch enzyme as described in PCT/US18/16394. The modified Asch enzyme comprises an amino acid sequence having at least 70% but less than 100% sequence identity to SEQ ID NO: 26. The modified Asch enzyme may have, for example, one or more amino acid substitutions selected from the group consisting of T184I, F236L, V268A, V296A, V317A, and S328G, and any combination of any two or more thereof. The modified Asch enzyme may have altered specific activities relative to an unmodified Asch enzyme. For example, a modified Asch enzyme may have amino acid substitutions comprising T1841, F236L, V268A, V296A, V317A, and S328G (SEQ ID NO: 19) and may result in C8 FAME as the most abundant product. A modified Asch enzyme may have amino acid substitutions comprising T184I, V296A, and V268A (SEQ ID NO: 20) and may result in a mixture of C8 FAME and C10 FAME as the most abundant products. A modified Asch enzyme may have amino acid substitutions comprising V296A (SEQ ID NO: 21) and may result in C10 FAME as the most abundant product.

	In view of the above, applicant has elected to act as their own lexicographer.  See MPEP 2111.01(IV).  In view of the extensive lexicography provided in paras. [0056], [0076]-[0078] and [0081]-[0082] of the specification, in claim 14 the terms NphT7(H100L, I147S, F217V S323A) is defined as SEQ ID NO: 16 with those amino acid residues and  NphT7(I147S,F217V) is defined as SEQ ID NO: 15 having the stated substitutions.  
MPEP 2173.05(e) provides the following guidance:

Claim 9 recites the limitation "the alkoxy group of the fatty acid ester" in lines 1-2, wherein independent claim 1 recites a fatty acid ester.  A “fatty acid ester” is defined in para. [0050] of the specification as a “’fatty acid ester’ is an ester compound corresponding to the reaction product of a fatty acid and an alcohol.”  As such, at the time of filing an ordinarily skilled artisan would have given the recitation of “the alkoxy group of the fatty acid ester” in claim 9 as the portion of the fatty acid ester originating from the corresponding alcohol prior to esterification.  As such, recitation of “the alkoxy group of the fatty acid ester” has inherent antecedent basis in a fatty acid ester as recited in claim 1.
Claims 4, 5, and 22 recite “compared to a recombinant cell without reduced activity of the polypeptide.”  “The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term. . ., and must be consistent with the use of the claim term in the specification and drawings.”  MPEP 2111.  Here, the meaning of the term “a recombinant cell without reduced activity of the polypeptide” that is the broadest reasonable interpretation that is consistent with the use of the claim term in the specification and drawings” is that the “a recombinant cell without reduced activity of the polypeptide” is comparable to the recombinant cell as recited in claims 1 and/or 20 except the recited “genetically engineered for reduced activity of a polypeptide” is not present.  For example, Tables C-E of the specification describe comparison between embodiment recombinant cells producing fatty acid ester and a control (or recombinant) cell not having deletion of one of SEQ ID NOS: 1-3.  While it is inappropriate to import limitations from the specification into the claims, as set forth in MPEP 2111 the meaning of the claim term “a recombinant cell without reduced activity of the polypeptide” must be consistent with the use of the term in the specification.

Claim Objections
Claims 4, 5 and 22 objected to because of the following informalities:   
the amino acid sequence set forth in SEQ ID NO: 1-3.”  SEQ ID NOS: 1-3 are three separate sequence such that recitation of “the amino acid sequence set forth in SEQ ID NO: 1-3” is not grammatically correct.  It is suggested that the claims be amended to recite “the amino acid sequence set forth in one of SEQ ID NO: 1-3” or “an amino acid sequence selected from group consisting of SEQ ID NOS: 1-3.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The MPEP provides the following guidance:
“Terms of degree are not necessarily indefinite. Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." MPEP 2173.05(b)(I).

“When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.” MPEP 2173.05(b)(IV).

Claim 21 recites “wherein production of C10 free fatty acids is reduced.”  The amount of production of C10 free fatty acids that can be considered to be reduced is a subjective judgment wherein the specification and the claim do not proved any standard for judging whether a non-zero production of C10 free fatty acid is considered to be “reduced.”  As such, determining whether a specific potential embodiment meets all of the features of claim 21 requires the exercise of subjective judgment without 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-13, 18, 20, 21 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grammann et al. (U.S. 2016/0060663 A1) as evidenced by Liao et al. (WO 2014/026162 A1) and Uniprot, Accession No. P76461, 2017, www.uniprot.org.
The Claim Interpretation section above is incorporated herein by reference.
Grammann et al., abstract, teach:
A microbial cell is used for producing at least one fatty acid ester, wherein the cell is genetically modified to contain (i) at least one first genetic mutation that enables the cell to produce at least one fatty acid and/or acyl coenzyme A (CoA) thereof by increased enzymatic activity in the cell relative to the wild type cell of malonyl-CoA dependent and malonyl-ACP independent fatty acyl-CoA metabolic pathway, wherein the fatty acid contains at least 5 carbon atoms; and (ii) a second genetic mutation that increases the activity of at least one wax ester synthase in the cell relative to the wild type cell and the wax ester synthase has sequence identity of at least 50% to a polypeptide of SEQ ID NO: 1-8 and combinations thereof or to a functional fragment of any of the polypeptides for catalyzing the conversion of fatty acid and/or acyl coenzyme A thereof to the fatty acid ester.
ketoacyl-CoA synthase (or elongase), enoyl-CoA reductase, ketoacyl-CoA reductase, 3-hydroxyacyl-CoA dehydratase and acetoacetyl-CoA thiolase. More in particular, the first genetic mutation in the cell may result in an increase in expression of acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase), enoyl-CoA reductase, ketoacyl-CoA reductase and 3-hydroxyacyl-CoA dehydratase in combination optionally with a decrease in expression or activity of acetoacetyl-CoA thiolase. In particular, the enoyl-CoA reductase and/or ketoacyl-CoA reductase may either utilize the cofactor NADH and/or NADPH. In particular, the genetic modification in the cell according to any aspect of the present invention may comprise any of the enzymes listed in Table 1 in combination with the following enzymes acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase), enoyl-CoA reductase, ketoacyl-CoA reductase and/or 3-hydroxyacyl-CoA dehydratase and acetoacetyl-CoA thiolase wherein the expression or activity of enzymes acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase), enoyl-CoA reductase, ketoacyl-CoA reductase and 3-hydroxyacyl-CoA dehydratase is increased and the activity of acetoacetyl-CoA thiolase is decreased.”  Grammann et al., para. [0069].
“BXE_276 strain was tested as mentioned above. The average production time course for the triplicate BXE_276 was run. Fairly constant methyl laurate production rates were observed over 36.5 hours with an average titer of 3 g/L methyl laurate. Interestingly, this strain produced a significant amount of methyl decanoate (3-5 g/L), resulting in significantly higher total FAME production than observed with previous strains (FIG. 19).”  Grammann et al., para. [0131].
The BXE_276 strain taught in Grammann et al., para. [0131], is described in Table 5 of Grammann et al. as an engineered or recombinant E. coli expressing, inter alia, nphT7 acetoacetyl-CoA synthase (E.C. 2.3.1.194) as set forth in Table 5 of Grammann et al.


    PNG
    media_image1.png
    481
    675
    media_image1.png
    Greyscale


Fig. 19 of Grammann et al. shows the production of over 8 g/L of fatty acid methyl ester using the described BXE_276 strain and as indicated in para. [0131] of Grammann et al. up to 5 g/L of the single fatty acid ester methyl decanoate (C10) can be produced including up to 8 g/L of total fatty acid methyl ester (FAME) as shown in Fig. 19.  As indicated in Table 7 of Grammann et al., engineered cells for producing fatty acid ester are grown in a culture with methanol (MeOH) to produce methyl laurate and/or methyl decanoate such that the alkoxy group of produced fatty acid methyl ester is derived from a C1 monoalcohol being methanol.
In describing the embodiments presented on Table 5 of Grammann et al., Grammann et al. state “Numerous methyl laurate production strains have been constructed, incorporating key pathway modules developed in Examples 1 and 2 above and building upon the malonyl-CoA production technology as described in WO2014026162A1 (OPX Biotechnologies Inc., USA).” Embodiments of Grammann et al. state that “activity of acetoacetyl-CoA thiolase is decreased.”  Grammann et al., para. [0069] and claim 4.  WO 2014/026162 A1, Table 3.1, describe strains, inter alia, that all have deletion of gene atoB ([Symbol font/0x44]atoDAEB) including in base strains BX_845, BX_860, BX_864, BX_874, BX_875, BX_878, and BX_879, and BX_881 as set forth in Table 4a of Grammann et al.  Uniprot P76461 evidences the amino acid sequence of acetoacetyl-CoA thiolase encoded by the atoB gene from E. coli has the sequence FN at positions 17-18 which matches the sequence FN at positions 5-6 of recited SEQ ID NO: 1.  
E. coli atoB (acetoacetyl-CoA thiolase) gene encodes a polypeptide having “an amino acid sequence set forth in SEQ ID NO: 1-3” such that the E. coli strains producing at least 5 g/L of mono fatty acid ester described by Grammann et al. have reduced activity of a polypeptide with an amino acid sequence set forth in SEQ ID NOS: 1-3.
Regarding claim 13, Table 5 of Grammann et al. directly describes that those strains express a NphT7 polypeptide.  WO 2014/026162 A1, page 50 (Table) describes “npth07” polypeptide as an acetoacetyl-CoA synthase, which is a species of ketoacyl-CoA synthase. 
Regarding claims 20, 21 and 24-27, Grammann et al., paras. [0128]-[0131], describe culturing the recombinant BXE_276 cells described in Table 5 of Grammann et al. to produce methyl decanoate at an amount of (3-5 g/L), which is the esterification product of C10 fatty acid and C1 methanol as an alkoxy group.  As discussed above, all the embodiments of Grammann et al. have an expression of a wax ester synthase having identity to one of SEQ ID NOS: 1-8 of Grammann et al. “for catalyzing the conversion of fatty acid and/or acyl coenzyme A thereof to the fatty acid ester.” Grammann et al., abstract.  As such, the described BXE_276 recombinant cell producing methyl decanoate directly produces the same from C10 fatty acid (or its CoA derivative) by action of the described wax ester synthase such that the BXE_276 strain has “reduced” production of C10 free fatty acid as far as C10 free fatty acid or its CoA derivative is converted to a different product being methyl decanoate as to further be a method for decreasing free fatty acid production.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9-14, 18, 20-22 and 24-27 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammann et al. (U.S. 2016/0060663 A1) further in view of Feng et al. (A New Member of the Escherichia coli fad Regulon: Transcriptional Regulation of fadM, J. Bact. 191 (2009): 6320-28), Lynch et al. (U.S. 2016/0257975 A1) and Uniprot, Accession No. Q2MBY3, 2018, www.uniprot.org.
In the interest of compact prosecution, the claims are examined as if claims 1 and 20 recited a requirement that a polypeptide having at least 80% identity to the full-length of one of SEQ ID NOS: 1-3 has reduced activity.
Grammann et al., abstract, teach:
A microbial cell is used for producing at least one fatty acid ester, wherein the cell is genetically modified to contain (i) at least one first genetic mutation that enables the cell to produce at least one fatty acid and/or acyl coenzyme A (CoA) thereof by increased enzymatic activity in the cell relative to the wild type cell of malonyl-CoA dependent and malonyl-ACP independent fatty acyl-CoA metabolic pathway, wherein the fatty acid contains at least 5 carbon atoms; and (ii) a second genetic mutation that increases the activity of at least one wax ester synthase in the cell relative to the wild type cell and the wax ester synthase has sequence identity of at least 50% to a polypeptide of SEQ ID NO: 1-8 and combinations thereof or to a functional fragment of any of the polypeptides for catalyzing the conversion of fatty acid and/or acyl coenzyme A thereof to the fatty acid ester.
ketoacyl-CoA synthase (or elongase), enoyl-CoA reductase, ketoacyl-CoA reductase, 3-hydroxyacyl-CoA dehydratase and acetoacetyl-CoA thiolase. More in particular, the first genetic mutation in the cell may result in an increase in expression of acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase), enoyl-CoA reductase, ketoacyl-CoA reductase and 3-hydroxyacyl-CoA dehydratase in combination optionally with a decrease in expression or activity of acetoacetyl-CoA thiolase. In particular, the enoyl-CoA reductase and/or ketoacyl-CoA reductase may either utilize the cofactor NADH and/or NADPH. In particular, the genetic modification in the cell according to any aspect of the present invention may comprise any of the enzymes listed in Table 1 in combination with the following enzymes acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase), enoyl-CoA reductase, ketoacyl-CoA reductase and/or 3-hydroxyacyl-CoA dehydratase and acetoacetyl-CoA thiolase wherein the expression or activity of enzymes acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase), enoyl-CoA reductase, ketoacyl-CoA reductase and 3-hydroxyacyl-CoA dehydratase is increased and the activity of acetoacetyl-CoA thiolase is decreased.”  Grammann et al., para. [0069].
“BXE_276 strain was tested as mentioned above. The average production time course for the triplicate BXE_276 was run. Fairly constant methyl laurate production rates were observed over 36.5 hours with an average titer of 3 g/L methyl laurate. Interestingly, this strain produced a significant amount of methyl decanoate (3-5 g/L), resulting in significantly higher total FAME production than observed with previous strains (FIG. 19).”  Grammann et al., para. [0131].  As shown in Fig. 19 of Grammann et al., the total amount of fatty acid methyl ester (FAME) produced is as high as 8 g/L.
The BXE_276 strain taught in Grammann et al., para. [0131], is described in Table 5 of Grammann et al. as an engineered or recombinant E. coli expressing, inter alia, nphT7 acetoacetyl-CoA synthase (E.C. 2.3.1.194) as set forth in Table 5 of Grammann et al.


    PNG
    media_image1.png
    481
    675
    media_image1.png
    Greyscale


Fig. 19 of Grammann et al. shows the production of over 8 g/L of fatty acid methyl ester using the described BXE_276 strain and as indicated in para. [0131] of Grammann et al. up to 5 g/L of the singe fatty acid ester methyl decanoate (C10) can be produced plus additional other fatty acid esters.  As indicated in Table 7 of Grammann et al., engineered cells for producing fatty acid ester are grown in a culture with methanol (MeOH) to produce methyl laurate and/or methyl decanoate such that the alkoxy group of produced fatty acid methyl ester is derived from a C1 monoalcohol being methanol.
However, Grammann et al. do not directly state a recombinant cell capable of producing at least 5 g/L total mono fatty acid ester having reduced activity of a polypeptide with at least 80% identity to recited SEQ ID NO: 2.
As discussed above, Grammann et al., para. [0069], directly suggests that “the genetic modification in the cell according to any aspect of the present invention may comprise any of the enzymes listed in Table 1 in combination with the following enzymes acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase),” etc.  As such, Grammann et al. contain a direct suggestion that it is appropriate to combine expression of a ketoacyl-CoA synthase (e.g. nphT7) with the modifications set forth in Table 1.  Para. [0069] of Grammann et al. includes both overexpression of heterologous enzymes and reduction in expression of native enzymes/genes, such as “acetoacetyl-CoA thiolase is decreased.”  Table 1 of Grammann et al. has the following entry:

    PNG
    media_image2.png
    55
    775
    media_image2.png
    Greyscale

The specification, para. [0029], states “The term "YbaW" (or FadM) can refer to a polypeptide with at least 80%, 85%, 90%, 95%, 98%, or 100% sequence identity to an amino acid sequence set forth in SEQ ID NO: 2.”  Uniprot, Accession No. Q2MBY3, 2018, www.uniprot.org, evidences that the fadM gene of E. coli encodes a polypeptide identical to recited SEQ ID NO: 2.
Grammann et al. do not directly state a recombinant cell capable of producing at least 5 g/L total mono fatty acid ester having reduced activity of a polypeptide with at least 80% identity to recited SEQ ID NO: 2.  However, at the time of filing, the ordinarily skilled artisan would have been motivated to further implement any of the modifications taught in Table 1 of Grammann et al. in any of the embodiments of Grammann et al. including further modification of strain BXE_276.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Grammann et al., para. [0069], directly teach “the genetic modification in the cell according to any aspect of the present invention may comprise any of the enzymes listed in Table 1 in combination with the following enzymes acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase),” etc.
As such, the ordinarily skilled artisan at the time of filing would have been motivated to increase or decrease expression of FadM as suggested in Table 1 of Grammann et al.  Grammann et al. do not directly state that fadM is a thioesterase and do not otherwise indicate the mode through which modification of FadM may affect fatty acid ester production.  As taught in Feng et al., abstract, E. coli FadM is known to have a function of “cleaves the thioester bonds of inhibitory acyl-coenzyme A (CoA) by-products generated during β-oxidation.”  As described by Grammann et al., abstract, embodiments of Grammann et al. express a wax ester synthase “catalyzing the conversion of fatty acid and/or acyl coenzyme A thereof to the fatty acid ester.”  While Grammann et al. discuss the possibility of a fatty acid being converted to a fatty acid ester, it is well-understood in the art that the typical mode of operation of wax ester synthase is to utilize a fatty acyl-CoA and an alcohol as substrates to form a fatty acid ester, for example, as described in Table 12 of Lynch et al.  As such, at the time of filing the ordinarily skilled artisan would have understood that decrease in the activity of FadM that catalyzes the cleavage of fatty acyl-coenzyme A (CoA) would be beneficial for fatty acid ester production since fatty acyl-coenzyme A et al. and Lynch et al.
Regarding claims 13 and 14, as discussed the specification, para. [0076], appears to have a limiting definition that “NphT7 enzyme that is at least 80%, at least 90%, at least 95%, at least 99% or 100% identical to SEQ ID NO: 14.”  Grammann et al. do not define the precise identity of the discussed NphT7 ketoacyl-CoA synthase with specificity including any specific identity to SEQ ID NO: 14 of the specification.  
Grammann et al. state more than one species of NphT7 including “nphT7 (I147S, F217V)” as indicated in Table 4c of Grammann et al.   Lynch et al., abstract, teach cells engineered for “increased utilization of malonyl-CoA for production of a fatty acid or fatty acid derived product” with fatty acid methyl esters mentioned with specificity in para. [0003] of Lynch et al.  Lynch et al., para. [0010],teach that it is advantageous for the formation of such fatty acid derived products to employ a modified NphT7 “having at least 70% identity to SEQ ID NO: 1 and one or more amino acid substitutions, deletions or insertions, wherein the modified NphT7 polypeptide is capable of accepting an acyl-CoA substrate having a carbon chain length of C4 or greater.”  The one or more substitutions include I147S and F217V.  Lynch et al., para. [0043].   SEQ ID NO: 1 of Lynch et al. is identical to SEQ ID NO: 14 of the specification.    
That is, Lynch et al. appear to teach a NphT7 polypeptide having substitutions I147S and F217V which are the same substitutions described in Table 4c of Grammann et al.  As such, the NphT7 polypeptide described in both Grammann et al. and Lynch et al. appear to be the same polypeptide having residues I147 and F217.  In the alternative, at the time of filing it would have been obvious to utilize the NphT7 polypeptides described by Lynch et al. in embodiments of Grammann et al., since Lynch et al. expressly teach that such NphT7 polypeptide is appropriate for use in engineered cells for producing fatty acid ester derived products including FAME.  
Regarding claim 14, as discussed, Grammann et al., Table 4c, teach working embodiments of Grammann et al. expressing an “nphT7 (I147S, F217V)” polypeptide.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to employ such a “nphT7 (I147S, F217V)” polypeptide in any embodiment of Grammann et al. since Lynch et al. further teach that it is beneficial to 
Regarding claims 20, 21 and 24-27, Grammann et al., paras. [0128]-[0131], describe culturing the recombinant BXE_276 cells described in Table 5 of Grammann et al. to produce methyl decanoate at an amount of (3-5 g/L), which is the esterification product of C10 fatty acid and C1 methanol as an alkoxy group.  As discussed above, all the embodiments of Grammann et al. have an expression of a wax ester synthase having identity to one of SEQ ID NOS: 1-8 of Grammann et al. “for catalyzing the conversion of fatty acid and/or acyl coenzyme A thereof to the fatty acid ester.” Grammann et al., abstract.  As such, the described BXE_276 recombinant cell producing methyl decanoate directly produces the same from C10 fatty acid (or its CoA derivative) by action of the described wax ester synthase such that the BXE_276 strain has “reduced” production of C10 free fatty acid as far as C10 free fatty acid or its CoA derivative is converted to a different product being methyl decanoate as to further be a method for decreasing free fatty acid production.  At the time of filing, the ordinarily skilled artisan would have been motivated to culture any embodiment further having reduced activity of SEQ ID NO: 2 in the manner taught by Grammann et al. since Grammann et al. teach that such methods are effective for producing fatty acid methods as a beneficial product.
Regarding claims 4, 5, 21 and 22, as explained by Feng et al., FadM (recited SEQ ID NO: 2) catalyzes the cleavage of the thioester bonds of acyl-coenzyme A substrates, which is the formation of free CoA and an carboxylic acid (i.e. a fatty acid) as products.  As such, it is apparent that decreasing the activity of FadM will result in the decrease of free fatty acid production including some decrease in the ratio of total free fatty acids to total fatty acid esters upon implementation of FadM activity decrease in embodiments of Grammann et al., or that decrease of FadM activity will lead to greater fatty-CoA availability for increased production of fatty acid esters through the activity of wax ester synthase as described by Grammann et al.  Regardless, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); MPEP 2145(II).  The specification, para. [0120], explains that “the recombinant cell producing fatty acid ester and genetically engineered for reduced activity of the polypeptide i.e. FadM, SEQ ID NO: 2], produces a decreased ratio of total free fatty acids to fatty acid esters compared to a similar recombinant cell that has not been genetically engineered for reduced activity of the polypeptide corresponding to YbaW,” and the specification para. [0119] explains that the same modification “produces a reduction in C10 free fatty acids of 1%, 2%, 3%, 4%, 5%, 10%, 15%, 20%, 25%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or more compared to a similar recombinant cell that has not been genetically engineered for reduced activity of the polypeptide corresponding to YbaW” such that a decrease in free fatty acid production, including C10 free fatty acid as recited in claim 21, and decrease in the ratio of total free fatty acids to total fatty acid esters naturally flows from the suggestion of Grammann et al. to decrease expression/activity of FadM.  Similarly, the specification, para. [0121], explain that reduction in activity of YbaW polypeptide [i.e. FadM, SEQ ID NO: 2] results in increased total fatty acid esters compared to a similar recombinant cell that has not been genetically engineered for reduced activity of the polypeptide, such that an increase in free fatty acid production naturally flows from the suggestion of Grammann et al. in view of Feng et al. to decrease expression/activity of FadM.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 9-14, 18, 20-22 and 24-27 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,494,654 in view of Grammann et al., Feng et al., Lynch et al. and Uniprot Q2MBY3. 
U.S. Patent No. 10,494,654 is previously published as Grammann et al. (U.S. 2016/0060663 A1).
The rejections under 35 U.S.C. 103 over Grammann et al., Feng et al., Lynch et al. and Uniprot Q2MBY3 are incorporated herein in their entirety.
Patented claim 1 is as follows:
1. A microbial cell for producing at least one fatty acid ester, wherein the cell comprises: (i) a first genetic mutation that enables the cell to produce at least one fatty acyl coenzyme A (CoA) intermediate by an increase in the expression of at least one enzyme selected from the group consisting of acetoacetyl-CoA synthase, ketoacyl-CoA synthase (or elongase), ketoacyl-CoA thiolase, enoyl-CoA reductase, ketoacyl-CoA reductase and 3-hydroxyacyl-CoA dehydratase relative to a wild type cell; and (ii) a second genetic mutation that increases the activity of at least one wax ester synthase in the cell relative to the wild type cell, wherein the wax ester synthase has sequence identity of at least 80% to a polypeptide set forth in SEQ ID NO: 1, at least 80% to a polypeptide set forth in SEQ ID NO: 2, at least 85% to a polypeptide as set forth in SEQ ID NO: 3, at least 85% to a polypeptide as set forth in SEQ ID NO: 4, at least 90% to a polypeptide as set forth in SEQ ID NO: 5, at least 95% to a polypeptide as set forth in SEQ ID NO: 7, or at least 98% to a polypeptide as set forth in SEQ ID NO: 8, and combinations thereof or to a functional fragment of any of the polypeptides for catalyzing the conversion of the fatty acyl coenzyme A intermediate to a fatty acid ester.

et al. including strain BXE_276 are embodiments of patented claim 1.  The reasons why the ordinarily skilled artisan at the time of filing would have been motivated to modified embodiments of Grammann et al., i.e. patented claim 1, to have all of the features of claims 1, 4-6, 9-14, 18, 20-22 and 24-27, including the features of the pending method claims, are set forth in the rejection under 35 U.S.C. 103 incorporated herein by reference.

Claims 1, 4-6, 9-14, 18, 20-22 and 24-27 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,944,959 B2 in view of Grammann et al., Feng et al., Lynch et al. and Uniprot Q2MBY3. 
U.S. Patent No. 9,944,959 is previously published as Grammann et al. (U.S. 2016/0060663 A1).
The rejections under 35 U.S.C. 103 over Grammann et al., Feng et al., Lynch et al., and Uniprot Q2MBY3 are incorporated herein in their entirety.
Patented claim 1 is as follows:
1. A microbial cell for producing at least one fatty acid ester, wherein the cell is genetically modified to comprise:
(i) a first genetic mutation that enables the cell to produce at least one fatty acid and/or acyl coenzyme A (CoA) thereof by increased enzymatic activity in the cell relative to a malonyl-CoA dependent and malonyl-ACP independent fatty acyl-CoA metabolic pathway of a wild type cell, wherein the fatty acid comprises at least 5 carbon atoms; and
(ii) a second genetic mutation that increases the activity of at least one wax ester synthase in the cell relative to the wild type cell and the wax ester synthase has sequence identity of at least 80% to a polypeptide set forth in SEQ ID NO: 1, 85% to a polypeptide as set forth in SEQ ID NO: 3, 85% to a polypeptide as set forth in SEQ ID NO: 4, 90% to a polypeptide as set forth in SEQ ID NO: 5, 95% to a polypeptide as set forth in SEQ ID NO: 7, or 98% to a polypeptide as set forth in SEQ ID NO: 8, and combinations thereof or to a functional fragment of any of the polypeptides for catalyzing the conversion of fatty acid and/or acyl coenzyme A thereof to the fatty acid ester.

The working embodiments of Grammann et al. including strain BXE_276 are embodiments of patented claim 1.  The reasons why the ordinarily skilled artisan at the time of filing would have been motivated to modified embodiments of Grammann et al., i.e. patented claim 1, to have all of the features of claims 1, 4-6, 9-14, 18, 20-22 and 24-27, including the features of the pending method claims, are set forth in the rejection under 35 U.S.C. 103 incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652